DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant recites “the form” in line 4, “the same” in line 4, and “the one” in line 4.  Although the limitations lack antecedent basis, it is clear from the claim language those limitations are applied to the metal wire  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Applicant recites “the whole wall” in line 2.  This claim lacks antecedent basis yet it is clear applicant is claiming an elastic film covers an inside wall of said pipe.  Claims 15-19 contain the same informality.  Appropriate correction is required.
Claim 9 recites the limitation “it is connected” in line 2.  It is not clear what the pronoun “it” references but is assumed to be the pipe from the preamble.  
Claims 1-2, 4-7 and 11-19 are objected to because of the following informalities:  In these claims applicant has initially recited “at least one … tape”, “at least one metal wire” and  “at least one inflatable zone” while subsequently referencing “said tape” or “said metal wire” or “said inflatable zone”.  It seems clear the subsequent recitations further limit the initially recited structure but an amendment to “said at least one … tape, metal wire or inflatable zone” will remove any doubt.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following issues highlight these claim inconsistencies:
Claim 1 recites the limitation "the selvages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said band" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what constitutes the band.  Is “said band” the portion of the tape that has been welded in the shape of a band?
Claim 1 recites the limitation "the two fabrics" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what applicant refers with this limitation. Is it the double fabric textile or the at least two regions?  In one interpretation the claim could reference two separate fabric textiles and in another interpretation the claim could reference a portion of the textile fabric that has been folded back on itself.
Claim 4 recites the limitation “said metal wire is positioned between two selvages of said tape welded together”.  It is not clear what the limitation “welded together” applies.  Is the metal wire welded to the selvages or is it merely positioned between two welded together selvages? 
Claim 5 recites the limitation “a selvage of the other said tape welded together…”.  Previously applicant had recited at least two selvages and subsequently provided limitations for one of said tapes 
Claims 6 and 13-14 contain the limitation “is positioned one of the area where the two fabrics work together”.  It is not clear what the limitation “work together” encompasses.  The same claim recites “a tape welded on said wall”.  It is not clear if this “tape” is part of the previously recited “at least one flexible gas impermeable and/or liquid-impermeable tape” or the tape is a different type of tape in which case a clarifying adjective is encouraged to distinguish the tape in question. Clarification is required.
Claim 8 recites the limitation “said inflatable area” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said metal wire is positioned between two selvages of said tape welded together”.  It is not clear where the wire is positioned (i.e. in the spaced between a welded section and an adjacent welded section of selvages OR between the selvages that are otherwise welded together around the wire).
Those claims dependent from the above rejected claims are rejected for the same reasons.
In light of the indefinite rejections above, the claims will be examined as best understood and as noted in the rejections set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20140261701A1 to Deutsch (Deutsch).

With regard to claim 1, Deutsch discloses a retractable  pipe (Deutsch, abstract, title) whose wall (12/14, fig. 4, paragraph 0032 describing a main annular chamber 12 and an inflation chamber 14. The inflation chamber 14 is created by securing a portion of the inflation chamber wall to the main annular chamber wall as described in paragraph ) is formed of at least one flexible gas impermeable and/or liquid-impermeable tape (As set forth in paragraph 0029, the material of the interior and exterior annular layers may be Nylon and/or coated polyester, as understood by those of ordinary skill in the art.  A Nylon and/or coated polyester would be gas and/or liquid impermeable.  Although Deutsch does not explicitly describe the material as a fabric textile, it is submitted that Nylon and/or coated polyester is understood by skilled practitioners to be a Nylon or polyester fabric (for strength) that is coated by a polymer (to make gas/liquid impermeable)), the selvages of said tape being welded (not disclosed) to form a cylindrical helix (as described in paragraph 0032, the inflation chamber winds helically along the length of the main annular chamber.  The embodiment describes using stitching through layers of the pipe to secure the selvages of the tape together.  This claim limitation is presented as a product by process (i.e. a cylindrical helix that results from securing (welding) the layers together) that does not further limit the claimed apparatus absent some evidence of a distinctive characteristic to the apparatus as a result of the claimed process. See MPEP §2113.  Even if the claim is interpreted to require a welded surface between the two layers, it would have been obvious to so provide as set forth below) and of at least one metal wire (not disclosed in this embodiment) in the form of a cylindrical helix whose pitch is the same as the one formed by said band (not disclosed – in light of the 112 rejection above, the band is considered to be the region of the pipe where the exterior annular layer is secured to the interior annular layer to create the inflatable zone), wherein said tape is a double fabric textile (as described above, the material of the tape is Nylon and/or coated polyester which is understood by the skilled practitioner to be a type of coated textile)  comprising at least two regions where the two fabrics work together to delimit at least one inflatable zone (As shown in fig. 4, the material of exterior annular layer 14 cooperates with the material of interior annular layer 12 to define an inflatable annular chamber between the wall of the interior annular layer and the exterior annular layer that inflates in use to provide insulation for the flexible pipe), said textile being covered with a coating layer of a gases and/or liquid- impermeable material (as described in paragraph 0032 the material of the pipe layers is a Nylon and/or coated polyester.  The “coated” portion of this description is considered to be the coating layer).
Deutsch fails to explicitly disclose a metal wire in the form of cylindrical helix whose pitch is the same as the one formed by the band of secured interior and exterior annular layers. Deutsch does disclose the use of a helical steel wire (32, fig. 5, paragraph 0033) that provides further reinforcement of (As shown in fig. 5.  Note that the metal wire 32 never crosses the band of secured layers in the view shown in fig. 5).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the embodiment of fig. 4 with a metal wire in the form of a cylindrical helix whose pitch is the same as the one formed by the band of secured interior and exterior annular layers as taught by the embodiment of fig. 5, in order to enhance the structural integrity of the collapsible air supply hose.  It would have been further obvious to provide the metal wire as part of the helical wear strip (28, fig. 4, paragraph 0032), in order to provide both abrasion resistance to the outside of the flexible pipe and enhanced structural integrity as taught by Deutsch in paragraph 0033.
The embodiment of fig. 4, discloses the use of stitching to secure the interior annular layer material with the exterior annular layer to define the inflatable zones of the exterior annular layer, instead of welding.  The embodiment of fig. 3 discloses the use of welding between interior and exterior annular layers to create an inflation chamber, demonstrating the suitability of that method for securing interior and exterior annular layers at desired locations in this flexible pipe.  It would have been obvious to one having ordinary skill in the art at the time of filing to use the welding technique demonstrated by the other embodiment of Deutsch instead of the stitching technique disclosed for the embodiment of fig. 4 since the substitution of a known technique to attach one layer of material to another layer of material involves only routing skill in the art.  One would be motivated to use welding instead of stitching to reduce the cost of the pipe by removing the additional material and expense of the thread used in the stitching technique.

(paragraph 0033).  

With regard to claim 3, Deutsch discloses the pipe according to claim 1 as set forth above, and further discloses wherein the wall is made of at least two tapes (paragraph 0032 describing a layer of material that defines the main annular chamber (first tape) and a layer of material (second tape) that is selectively attached to the layer of the main chamber to define the inflation chambers).  

With regard to claims 4, 5 and 6, Deutsch discloses the pipe according to claims 1, 3 and 1 respectively as set forth above, but fails to explicitly disclose wherein said metal wire is positioned between two selvages of said tape welded together (claim 4) or wherein said metal wire is positioned between a selvage of one of said tapes and a selvage of the other said tape welded together (claim 5) wherein said metal wire is positioned one of the area where the two fabrics work together and a tape welded on said wall (claim 6).  
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the steps of securing adjacent selvages of the tapes to create the inflatable zones with the providing a metal wire to enhance structural integrity of the flexible pipe by securing the wire within the welded selvages as those welded selvages are created (where the two fabrics work together of claim 6) in order to axially fix the metal wire to the flexible pipe to prevent bunching of the flexible pipe if the metal wire were not affixed to maintain the insulative properties of the inflatable zones.

With regard to claim 8, Deutsch discloses the pipe according to claim 1 as set forth above, and further discloses wherein an air chamber (the annular space between the interior and exterior layers is the air chamber that is inflated by air entering that chamber through air passage holes 20 shown in fig. 4) is positioned inside said inflatable area (as defined above the air chamber is formed as air is forced into the inflatable area between the interior and exterior layers).
  
With regard to claim 9, Deutsch discloses the pipe according to claim 1 as set forth above, and further discloses wherein it is connected to a filtration device (as described in paragraph 0029 the flexible pipe is attached to an air conditioning unit which is not shown. Air conditioning devices usually include an air filter to filter the air delivered to a space intended to be occupied by people.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the air conditioning device of paragraph 0029 with a filtration device to filter the air from the air conditioning unit in order to deliver filtered and conditioned air to the cabin of an aircraft).
  
With regard to claim 10, Deutsch discloses the pipe according to claim 2 as set forth above, and further discloses wherein the wall is made of at least two tapes (as set forth above the interior and exterior layers define at least two tapes).  

With regard to claims 11, Deutsch discloses the pipe according to claim 10 as set forth above, but fails to explicitly disclose wherein said metal wire is positioned between a selvage of one of said tapes and a selvage of the other said tape welded together.  
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the steps of securing adjacent selvages of the tapes to create the inflatable zones with the providing a metal wire to enhance structural integrity of the flexible pipe by securing the wire within the welded selvages as those welded selvages are created in order to axially fix the metal wire to the flexible pipe to prevent bunching of the flexible pipe if the metal wire were not affixed to maintain the insulative properties of the inflatable zones.

It would have been obvious to one having ordinary skill in the art at the time of filing to combine the steps of securing adjacent selvages of the tapes to create the inflatable zones with the providing a metal wire to enhance structural integrity of the flexible pipe by securing the wire within the welded selvages as those welded selvages are created in order to axially fix the metal wire to the flexible pipe to prevent bunching of the flexible pipe if the metal wire were not affixed to maintain the insulative properties of the inflatable zones.

With regard to claims 13 and 14, Deutsch discloses the pipe according to claims 2 and 3 respectively, but fails to explicitly disclose wherein said metal wire is positioned one of the area where the two fabrics work together and a tape welded on said wall.  
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the steps of securing adjacent selvages of the tapes to create the inflatable zones with the providing a metal wire to enhance structural integrity of the flexible pipe by securing the wire within the welded selvages as those welded selvages are created) in order to axially fix the metal wire to the flexible pipe to prevent bunching of the flexible pipe if the metal wire were not affixed to maintain the insulative properties of the inflatable zones.

Allowable Subject Matter
Claims 7 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest a pipe having a separate elastic film that covers the whole wall inside of the pipe, wherein the elastic film is welded to the textile around the inflatable zone, together in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited on the PTO 892 not referenced above disclose similar but distinct flexible pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DAVID R DEAL/Examiner, Art Unit 3753